

116 HR 7056 IH: To direct the Secretary of Health and Human Services to award additional funding through the Indian Health Services Sanitation Facilities Construction Program, and for other purposes.
U.S. House of Representatives
2020-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7056IN THE HOUSE OF REPRESENTATIVESMay 28, 2020Mr. O'Halleran (for himself and Mr. Young) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Health and Human Services to award additional funding through the Indian Health Services Sanitation Facilities Construction Program, and for other purposes.1.FindingThe COVID-19 crisis has highlighted the lack of infrastructure and sanitation available in native communities. Addressing the Indian Health Service’s Sanitation Facilities Deficiency List, which as included in the 2018 report titled Annual Report to the Congress of the United States on Sanitation Deficiency Levels for Indian Homes and Communities, will make investments in the necessary water infrastructure and, in turn, improve health outcomes.2.Indian Health Services Sanitation Facilities Construction Program funding(a)Additional fundingFor the purpose described in subsection (b), in addition to any other funds available for such purpose, there is authorized to be appropriated to the Secretary of Health and Human Services a total of $2,670,000,000 for each of fiscal years 2020 through 2024. (b)PurposeThe purpose described in this subsection is the planning, design, construction, modernization, improvement, and renovation of water, sewer, and solid waste sanitation facilities that are funded, in whole or part, by the Indian Health Service through, or provided for in, a contract or compact with the Service under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.).(c)Priority for fundingWhen awarding funding under this section, the Secretary of Health and Human Services, acting through the Director of the Indian Health Service, shall address the highest needs first as established in the 2018 report titled Annual Report to the Congress of the United States on Sanitation Deficiency Levels for Indian Homes and Communities.